Citation Nr: 1446771	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-30 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for multiple sclerosis; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1984 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) files, as well as the evidence in her physical claims file.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the appellant in a June 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim for service connection for multiple sclerosis was denied by a May 2004 rating decision that was not appealed.

2.  Evidence submitted subsequent to the May 2004 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision which denied a claim for service connection for multiple sclerosis is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the May 2004 rating decision, and the claim of entitlement to service connection for multiple sclerosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been received to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

In a May 2004 rating decision, service connection for multiple sclerosis was denied on the basis that the evidence received in connection with the claim failed to establish any relationship between multiple sclerosis and any disease or injury during service and that the evidence failed to show a diagnosis of multiple sclerosis with seven years of discharge from service.  The Veteran did not perfect her appeal with respect this decision.  See 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  Thus, May 2004 rating decision is final. 

The Veteran's application to reopen her claim of service connection for multiple sclerosis was received in October 2008 along with a September 2008 statement from an unknown person at the VA medical center indicating that the Veteran carried the diagnosis of relapsing/remitting multiple sclerosis for 20 years.  There was no medical analysis provided nor was there medical documentation associated with the document to clarify the basis of the conclusion.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly received evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the AOJ denied the Veteran's request to reopen her claim for service connection for multiple sclerosis in a rating decision dated in September 2009.  In December 2009, the AOJ received a letter from Dr. Ramsey stating in pertinent part, 

[The Veteran] is requesting a letter stating that her symptoms in her arm could have come from her multiple sclerosis.  I think certainly that any symptomatology she has in her upper extremities could come from multiple sclerosis and every consideration should be given to her in procuring disability.

In January 2010, the AOJ received a second letter from Dr. Ramsey stating in pertinent part, "[The Veteran] was seen by me on 3/18/03.  At that time, she reported she had been having symptoms for a long time.  I have since spoken to her on the phone and she has related these symptoms back to at least 1995.  ..."  

The December 2009 and January 2010 letters from Dr. Ramsey are new and material evidence received within the one-year appeal period for a pending claim and therefore required readjudication of the claim.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).  The evidence together tends to show that the Veteran's upper extremity symptoms reportedly manifested within seven years of her discharge from service could have been manifestations of multiple sclerosis.  

The AOJ then denied the Veteran's request to reopen her claim for service connection for multiple sclerosis in a rating decision dated in January 2010.  In March 2010, the AOJ received a third letter from Dr. Ramsey stating in pertinent part, 

I have been treating [the Veteran] for her multiple sclerosis and various other problems for a period of 7 years.  She informed me she had been having problems since 1995 at our first visit.  Her problems include tingling in her arms, visual impairment, lower extremity weakness, and memory issues among others.  She was ultimately diagnosed with multiple sclerosis in 2003.  It is my professional opinion that these issues I initially treated the patient for in 2003 was at least likely early manifestations of early multiple sclerosis.

This was also new and material evidence received within the one-year appeal period for a pending claim and tends to show that the Veteran's visual impairment, lower extremity weakness, and memory issues reportedly manifested within seven years of her discharge from service could have been manifestations of multiple sclerosis.  

The Board notes that the AOJ denied the Veteran's request to reopen her claim for service connection for multiple sclerosis in rating decision dated in July 2010.  A timely notice of disagreement was received in July 2011, a Statement of the Case (SOC) was issued in September 2012, and a VA Form 9 received in October 2012.  The claim was reopened and denied in the September 2012 SOC.

As such, the Board finds that the Veteran's October 2008 request to reopen her claim for service connection for multiple sclerosis is, therefore, within the Board's appellate jurisdiction.  See 38 U.S.C.A. § 7105.

The Board, therefore, finds that evidence received since the May 2004 rating decision described above relates to an unestablished fact necessary to substantiate the claim as it tends to indicate that the Veteran had symptoms of multiple sclerosis within seven years of her discharge from service. 

Accordingly, the Board finds that the evidence received subsequent to May 2004 rating decision is new and material and serves to reopen the claim. To this extent only, the appeal is granted.


ORDER

New and material evidence having been received, the claim for entitlement service connection for multiple sclerosis is reopened.


REMAND

A January 2010 VA medical opinion states,

There are no convincing signs of MS in the SMRs.  MS patient can have prominent pain complaints, but I would hesitate to make a diagnosis with that sole symptoms.  There are other possible reasons for her service pain complaints.  Despite the absence of clear injury they did occur following physical sport activity, and there was also a pre-existing injury.  There are no medical records for intervening years until the late 90s when her present pain complaints emerged ultimat[el]y leading to the MS diagnosis.  While it is possible that her back and foot pain complaints in service might have been the initial manifestation of MS, I can only speculate that that is the case.

The Board finds the opinion inadequate for adjudication purposes.  There are subsequent contentions that bladder problems reportedly present during service may have also been early manifestations of the MS.  This has not yet been addressed.  As such, a request for an additional opinion is warranted. 


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her multiple sclerosis that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran's claims file should be reviewed by a board-certified neurologist for an opinion as to whether it is at least as likely as not that the Veteran's current multiple sclerosis was manifested during service or within seven years of service discharge.  In providing this opinion, the examiner should address the Veteran's assertions that she had symptoms during active duty service that continued after discharge until she was diagnosed with multiple sclerosis.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


